624 So. 2d 856 (1993)
James McINNIS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-0068.
District Court of Appeal of Florida, Fourth District.
October 6, 1993.
Richard L. Jorandby, Public Defender, and David McPherrin, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
In a previous appeal of appellant's conviction and sentence, this court affirmed the conviction and sentence with the exception that the trial court was directed on remand to either strike the provision for restitution or grant an evidentiary hearing to determine appellant's ability to pay. McInnis v. State, 605 So. 2d 153 (Fla. 4th DCA), rev. denied, 613 So. 2d 6 (Fla. 1992). On remand, the trial court found the value of his property to be $23,000; that appellant had no present ability to pay; and entered a civil judgment for restitution in favor of the victim "in case the appellant should win the lottery."
We reverse the new order of restitution which leaves the conviction and sentences as originally imposed without any provision for restitution since there is no support for same.
REVERSED AND REMANDED.
GUNTHER and PARIENTE, JJ., and DOWNEY, JAMES C., Senior Judge, concur.